
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.19


[DESIGNATED PERSONS]

LIBERTY MEDIA CORPORATION
2000 INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE APRIL 19, 2004)
RESTRICTED STOCK AWARD AGREEMENT

        THIS AGREEMENT ("Agreement") is made as of                        ,
20        (the "Grant Date"), by and between LIBERTY MEDIA CORPORATION, a
Delaware corporation (the "Company"), and the person signing as "Grantee" on the
signature page hereof (the "Grantee").

        The Company has adopted the Liberty Media Corporation 2000 Incentive
Plan (as Amended and Restated Effective April 19, 2004) (the "Plan"), a copy of
which is attached to this Agreement as Exhibit A and by this reference made a
part hereof, for the benefit of eligible employees of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined in this Agreement
will have the meaning ascribed to them in the Plan.

        Pursuant to the Plan, the Incentive Plan Committee (the "Committee")
appointed by the Board pursuant to Section 3.1 of the Plan to administer the
Plan has determined that it would be in the interest of the Company and its
stockholders to award shares of common stock to Grantee, subject to the
conditions and restrictions set forth herein and in the Plan, in order to
provide Grantee with additional remuneration for services rendered, to encourage
Grantee to remain in the employ of the Company or its Subsidiaries and to
increase Grantee's personal interest in the continued success and progress of
the Company.

        The Company and Grantee therefore agree as follows:

        1.    Award.    Pursuant to the terms of the Plan and in consideration
of the covenants and promises of Grantee herein contained, the Company hereby
awards to Grantee as of the Grant Date the number of shares of Liberty Media
Corporation Series A Common Stock set forth on Schedule I hereto, subject to the
conditions and restrictions set forth below and in the Plan (the "Restricted
Shares").

        2.    Issuance of Restricted Shares at Beginning of the Restriction
Period.    Upon issuance of the Restricted Shares, such Restricted Shares will
be registered in a book entry account (the "Account") in the name of Grantee.
During the Restriction Period, each of the Account, any certificates
representing the Restricted Shares that may be issued during the Restriction
Period, and any securities constituting Retained Distributions will bear a
restrictive legend to the effect that ownership of the Restricted Shares (and
such Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms and conditions provided in the
Plan and this Agreement. Any such certificates will remain in the custody of the
Company, and upon their issuance Grantee will deposit with the Company stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or any portion of the Restricted Shares
and any securities constituting Retained Distributions that will be forfeited or
otherwise not become vested in accordance with the Plan and this Agreement.

        3.    Restrictions.    Restricted Shares will constitute issued and
outstanding shares of the Company's Series A Common Stock for all corporate
purposes. Grantee will have the right to vote such Restricted Shares, to receive
and retain such dividends and distributions, as the Committee may in its sole
discretion designate, paid or distributed on such Restricted Shares and to
exercise all other rights, powers and privileges of a holder of Common Stock
with respect to such Restricted Shares, except that (a) Grantee will not be
entitled to delivery of the stock certificate or certificates representing such
Restricted Shares until the Restriction Period shall have expired and unless all
other vesting requirements with respect thereto shall have been fulfilled or
waived, (b) the Company will retain custody of any stock certificate or
certificates representing the Restricted Shares during the Restriction Period as
provided in Section 8.2 of the Plan, (c) other than such dividends and
distributions as the

--------------------------------------------------------------------------------




Committee may in its sole discretion designate, the Company or its designee will
retain custody of all distributions ("Retained Distributions") made or declared
with respect to the Restricted Shares (and such Retained Distributions will be
subject to the same restrictions, terms and vesting and other conditions as are
applicable to the Restricted Shares) until such time, if ever, as the Restricted
Shares with respect to which such Retained Distributions shall have been made,
paid or declared shall have become vested, and such Retained Distributions will
not bear interest or be segregated in a separate account, (d) Grantee may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Shares or any Retained Distributions or Grantee's interest in any of them during
the Restriction Period and (e) a breach of any restrictions, terms or conditions
provided in the Plan or established by the Committee with respect to any
Restricted Shares or Retained Distributions will cause a forfeiture of such
Restricted Shares and any Retained Distributions with respect thereto.

        4.    Vesting and Forfeiture of Restricted Shares.    Subject to earlier
vesting in accordance with the provisions of Paragraph 7(b) below, Grantee will
become vested as to            % of the Restricted Shares subject to this
Agreement on each of                        ,                         ,
                        and                         beginning
on                        , 20        and ending on                        ,
20        , each such date being a Vesting Date; provided, however, that Grantee
will not vest, pursuant to this Paragraph 4, in Restricted Shares as to which
Grantee would otherwise vest as of a given date if Grantee has not been
continuously employed by the Company or its Subsidiaries from the date of this
Agreement through such date (the vesting or forfeiture of such shares to be
governed instead by the provisions of Paragraph 5). Notwithstanding the
foregoing, in the event that any date on which vesting would otherwise occur is
a Saturday, Sunday or a holiday, such vesting will instead occur on the business
day next following such date.

        5.    Early Termination or Vesting.    Unless otherwise determined by
the Committee in its sole discretion:

        (a)   If Grantee's employment with the Company and its Subsidiaries
terminates for any reason other than death or Disability, then the Award, to the
extent not theretofore vested, will be forfeited immediately;

        (b)   If Grantee dies while employed by the Company or a Subsidiary,
then the Award, to the extent not theretofore vested, will immediately become
fully vested; and

        (c)   If Grantee's employment with the Company terminates by reason of
Disability, then the Award, to the extent not theretofore vested, will
immediately become fully vested.

        6.    Completion of the Restriction Period.    On the Vesting Date with
respect to each award of Restricted Shares, and the satisfaction of any other
applicable restrictions, terms and conditions (a) all or the applicable portion
of such Restricted Shares will become vested and (b) any Retained Distributions
with respect to such Restricted Shares will become vested to the extent that the
Restricted Shares related thereto shall have become vested, all in accordance
with the terms of this Agreement. Any such Restricted Shares and Retained
Distributions that shall not become vested will be forfeited to the Company, and
Grantee will not thereafter have any rights (including dividend and voting
rights) with respect to such Restricted Shares or any Retained Distributions
that are so forfeited.

        7.    Adjustments; Early Vesting in Certain Events.    

        (a)   The Restricted Shares will be subject to adjustment (including,
without limitation, as to the number of Restricted Shares) in the sole
discretion of the Committee and in such manner as the Committee may deem
equitable and appropriate in connection with the occurrence of any of the events
described in Section 4.2 of the Plan following the Grant Date.

        (b)   In the event of any Approved Transaction, Board Change or Control
Purchase, the restrictions in Paragraph 3 will lapse. Notwithstanding the
foregoing, the Committee may, in its

2

--------------------------------------------------------------------------------






sole discretion, determine that the restrictions in Paragraph 3 will not lapse
on an accelerated basis in connection with an Approved Transaction if the Board
or the surviving or acquiring corporation, as the case may be, makes or causes
to be made effective provision for the taking of such action as in the opinion
of the Committee is equitable and appropriate to substitute a new Award for the
Award evidenced by this Agreement or to assume this Agreement and the Award
evidenced hereby and in order to make such new or assumed Award, as nearly as
may be practicable equivalent to the Award evidenced by this Agreement as then
in effect (but before giving effect to any acceleration of the exercisability
hereof unless otherwise determined by the Committee), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which shares of Series A Common Stock may be changed, converted or
exchanged in connection with the Approved Transaction.

        8.    Mandatory Withholding for Taxes.    Upon the expiration of the
Restriction Period, Grantee (or Beneficiary, as defined in Paragraph 11 below)
must remit to the Company the amount of all federal, state or other governmental
withholding tax requirements imposed upon the Company with respect to the
vesting of Restricted Shares, unless provisions to pay such withholding
requirements have been made to the satisfaction of the Company. Upon the payment
of any cash dividends with respect to Restricted Shares during the Restriction
Period, the amount of such dividends will be reduced to the extent necessary to
satisfy any withholding tax requirements applicable thereto prior to payment to
Grantee.

        9.    Forfeiture for Misconduct and Repayment of Certain Amounts.    If
(i) a material restatement of any financial statement of the Company (including
any consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company any and all Forfeitable Benefits received by the
Grantee during the Misstatement Period. "Forfeitable Benefits" means (i) any and
all cash and/or shares of L Stock received by the Grantee (A) upon the exercise
during the Misstatement Period of any SARs held by the Grantee or (B) upon the
payment during the Misstatement Period of any Cash Award or Performance Award
held by the Grantee, the value of which is determined in whole or in part with
reference to the value of L Stock, and (ii) any proceeds received by the Grantee
from the sale, exchange, transfer or other disposition during the Misstatement
Period of any shares of L Stock received by the Grantee upon the exercise,
vesting or payment during the Misstatement Period of any Award held by the
Grantee. By way of clarification, "Forfeitable Benefits" will not include any
shares of L stock received upon exercise of any L Options during the
Misstatement Period that are not sold, exchanged, transferred or otherwise
disposed of during the Misstatement Period. "Misstatement Period" means the
12-month period beginning on the date of the first public issuance or the filing
with the Securities and Exchange Commission, whichever occurs earlier, of the
financial statement requiring restatement.

        10.    Delivery by the Company.    As soon as practicable after vesting
in Restricted Shares pursuant to Paragraphs 4, 5 or 7, but no later than 30 days
after such vesting occurs, and subject to the withholding referred to in
Paragraph 8, the Company will (i) cause to be removed from the Account the
restriction described in Paragraph 2 or cause to be issued and delivered to
Grantee (in certificate or electronic form) Shares equal to the number of
Restricted Shares that have vested, and (ii) shall cause to be delivered to
Grantee any Retained Distributions with respect to such vested Shares. If
delivery of certificates is by mail, delivery of shares of Series A Common Stock
will be deemed effected for all purposes when a stock transfer agent of the
Company shall have deposited the certificates in the United States mail,
addressed to Grantee.

        11.    Nontransferability of Restricted Shares Before Vesting.    Before
vesting and during Grantee's lifetime, the Restricted Shares are not
transferable (voluntarily or involuntarily) other than pursuant to

3

--------------------------------------------------------------------------------




a Domestic Relations Order and, except as otherwise required pursuant to a
Domestic Relations Order, are exercisable only by Grantee or Grantee's court
appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries (each, a "Beneficiary"), to whom the Restricted Shares will pass
upon Grantee's death and may change such designation from time to time by filing
a written designation of Beneficiary or Beneficiaries with the Committee on the
form annexed hereto as Exhibit B or such other form as may be prescribed by the
Committee, provided that no such designation will be effective unless so filed
prior to the death of Grantee. If no such designation is made or if the
designated Beneficiary does not survive the Grantee's death, the Restricted
Shares will pass by will or the laws of descent and distribution. Following
Grantee's death, the Restricted Shares will pass accordingly to the designated
Beneficiary, and such Beneficiary will be deemed the Grantee for purposes of any
applicable provisions of this Agreement.

        12.    Company's Rights.    The existence of this Agreement will not
affect in any way the right or power of the Company or its stockholders to
accomplish any corporate act, including, without limitation, the acts referred
to in Section 11.16 of the Plan.

        13.    Limitation of Rights.    Nothing in this Agreement or the Plan
will be construed to:

        (a)   give Grantee any right to be awarded any further Restricted Shares
other than in the sole discretion of the Committee; or

        (b)   give Grantee or any other person any interest in any fund or in
any specified asset or assets of the Company or any Subsidiary of the Company.

        14.    Prerequisites to Benefits.    Neither Grantee nor any person
claiming through Grantee will have any right or interest in the Restricted
Shares awarded hereunder, unless and until there shall have been full compliance
with all the terms, conditions and provisions of this Agreement and the Plan
which affect the Grantee or such other person.

        15.    Restrictions Imposed by Law.    Without limiting the generality
of Section 11.8 of the Plan, Grantee will not require the Company to deliver any
Restricted Shares and the Company will not be obligated to deliver any
Restricted Shares if counsel to the Company determines that such exercise,
delivery or payment would violate any applicable law or any rule or regulation
of any governmental authority or any rule or regulation of, or agreement of the
Company with, any securities exchange or association upon which the Series A
Common Stock is listed or quoted. The Company will in no event be obligated to
take any affirmative action in order to cause the delivery of any Restricted
Shares to comply with any such law, rule, regulation or agreement.

        16.    Notice.    Unless the Company notifies Grantee in writing of a
different procedure or address, any notice or other communication to the Company
with respect to this Agreement will be in writing and will be delivered
personally or sent by first class mail, postage prepaid, to the following
address:

Liberty Media Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: Charles Y. Tanabe

Any notice or other communication to Grantee with respect to this Agreement will
be in writing and will be delivered personally, or will be sent by first class
mail, postage prepaid, to Grantee's home address set forth below his signature
on this Agreement, unless the Company has received written notification from
Grantee of a change of address.

        17.    Amendment.    Notwithstanding any other provision hereof, this
Agreement may be supplemented or amended from time to time as approved by the
Committee as contemplated by

4

--------------------------------------------------------------------------------




Section 11.7(b) of the Plan. Without limiting the generality of the foregoing,
without the consent of Grantee,

        (a)   this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, (ii) to add to the covenants and agreements of the Company for
the benefit of Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company's stockholders and provided, in each case, that such changes or
corrections will not adversely affect the rights of Grantee with respect to the
Award evidenced hereby or (iii) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

        (b)   subject to any required action by the Board or the Company's
stockholders, the Award evidenced by this Agreement may be canceled by the
Committee and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect the Restricted
Shares to the extent then vested.

        18.    Grantee Employment.    Nothing contained in this Agreement, and
no action of the Company or the Committee with respect hereto, will confer or be
construed to confer on Grantee any right to continue in the employ of the
Company or any of its Subsidiaries or interfere in any way with the right of the
Company or any employing Subsidiary to terminate Grantee's employment at any
time, with or without cause; subject, however, to the provisions of any
employment agreement between Grantee and the Company or any Subsidiary.

        19.    Governing Law.    This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado. Each
party irrevocably submits to the general jurisdiction of the state and federal
courts located in the State of Colorado in any action to interpret or enforce
this Agreement and irrevocably waives any objection to jurisdiction that such
party may have based on inconvenience of forum.

        20.    Construction.    References in this Agreement to "this Agreement"
and the words "herein," "hereof," "hereunder" and similar terms include all
Exhibits and Schedules appended hereto, including the Plan. This Agreement is
entered into, and the Award evidenced hereby is granted, pursuant to the Plan
and will be governed by and construed in accordance with the Plan and the
administrative interpretations adopted by the Committee thereunder. All
decisions of the Committee upon questions regarding the Plan or this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the paragraphs of this Agreement have
been included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

        21.    Duplicate Originals.    The Company and Grantee may sign any
number of copies of this Agreement. Each signed copy will be deemed to be an
original, but all of them together represent the same agreement.

        22.    Rules by Committee.    The rights of Grantee and the obligations
of the Company hereunder will be subject to such reasonable rules and
regulations as the Committee may adopt from time to time hereafter.

        23.    Entire Agreement.    This Agreement is in satisfaction of and in
lieu of all prior discussions and agreements, oral or written, between the
Company and Grantee. Grantee and the Company hereby declare and represent that
no promise or agreement not herein expressed has been made and that this

5

--------------------------------------------------------------------------------




Agreement contains the entire agreement between the parties hereto with respect
to the Restricted Shares and replaces and makes null and void any prior
agreements between Grantee and the Company regarding the Restricted Shares.

        24.    Grantee Acceptance.    Grantee shall signify acceptance of the
terms and conditions of this Agreement by signing in the space provided at the
end hereof and returning a signed copy to the Company.

        25.    Code Section 409A Compliance.    If any provision of this
Agreement would result in the imposition of an excise tax under Section 409A of
the Code and related regulations and Treasury pronouncements ("Section 409A"),
that provision will be reformed to avoid imposition of the excise tax and no
action taken to comply with Section 409A shall be deemed to impair a benefit
under this Agreement.

    LIBERTY MEDIA CORPORATION
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
Name:
 
  


--------------------------------------------------------------------------------


 
 
Title:
 
 


--------------------------------------------------------------------------------


 
 
ACCEPTED:
 
 
  


--------------------------------------------------------------------------------


 
 
 


--------------------------------------------------------------------------------


 
, Grantee
 
 
Address:
 
  


--------------------------------------------------------------------------------


 
 
SSN:
 
  


--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



EXHIBIT A
TO
RESTRICTED STOCK AWARD AGREEMENT
DATED AS OF                        , 20        BETWEEN LIBERTY MEDIA CORPORATION
AND GRANTEE

LIBERTY MEDIA CORPORATION 2000 INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE APRIL 19, 2004)

7

--------------------------------------------------------------------------------



EXHIBIT B
TO
RESTRICTED STOCK AWARD AGREEMENT
DATED AS OF                        , 20        BETWEEN LIBERTY MEDIA CORPORATION
AND GRANTEE

DESIGNATION OF BENEFICIARY

    I,     


--------------------------------------------------------------------------------

  (the "Grantee"), hereby declare


that upon my death
 
  


--------------------------------------------------------------------------------


 
  (the "Beneficiary") of     Name    
                        ,   Street Address   City   State   Zip Code
who is my
 
  


--------------------------------------------------------------------------------


 
, will be entitled to the     Relationship to Grantee    
Restricted Shares and all other rights accorded the Grantee by the
above-referenced grant agreement (the "Agreement").

        It is understood that this Designation of Beneficiary is made pursuant
to the Agreement and is subject to the conditions stated herein, including the
Beneficiary's survival of the Grantee's death. If any such condition is not
satisfied, such rights will devolve according to the Grantee's will or the laws
of descent and distribution.

        It is further understood that all prior designations of beneficiary
under the Agreement are hereby revoked and that this Designation of Beneficiary
may only be revoked in writing, signed by the Grantee, and filed with the
Company prior to the Grantee's death.

  


--------------------------------------------------------------------------------

Date     


--------------------------------------------------------------------------------

Grantee

8

--------------------------------------------------------------------------------



SCHEDULE 1
TO
RESTRICTED STOCK AWARD AGREEMENT
DATED AS OF                        , 20        BETWEEN LIBERTY MEDIA CORPORATION
AND GRANTEE

Grantee:        
Grant Date:
 
  


--------------------------------------------------------------------------------


 
, 20
Restricted Shares:
 
 


--------------------------------------------------------------------------------


 
  shares of Liberty Media Corporation Series A     Common Stock, $.01 par value
per share

9

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.19

